Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-22050-FAM

  SISVEL INTERNATIONAL, S.A.
  and SISVEL S.p.A.,

         Plaintiff,

  v.

  BLU PRODUCTS, INC.,

         Defendant.
                                               /

              BLU PRODUCTS, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                     TO COMPLAINT FOR PATENT INFRINGEMENT

         Defendant BLU Products, Inc. (“BLU”) hereby responds to the Amended Complaint for

  Patent Infringement (“Complaint”) of Plaintiffs, SISVEL INTERNATIONAL, S.A. ("Sisvel") and

  3G LICENSING S.A. ("3G") (collectively, the “Plaintiffs”) in the correspondingly numbered

  paragraphs below. For its Answer and Affirmative Defenses to the Complaint, all allegations of

  which are denied unless specifically admitted, BLU states as follows:

                                   NATURE OF THE ACTION

         1.      BLU admits that this purports to be an action for patent infringement under Title

  35 of the United States Code. BLU denies that the Plaintiffs are entitled to any relief requested

  against BLU under any theory of recovery.

                                           THE PARTIES

         2.      BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 2 and therefore denies all allegations of Paragraph 2.

         3.      BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 3 and therefore denies all allegations of Paragraph 3.

         4.      BLU lacks knowledge or information sufficient to form a belief about the truth of


                                              -1-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 2 of 11



  any allegation in Paragraph 4 and therefore denies all allegations of Paragraph 4.

         5.      BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 5 and therefore denies all allegations of Paragraph 5.

         6.      BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 6 and therefore denies all allegations of Paragraph 6.

         7.      BLU admits the allegations in Paragraph 7.

         8.      BLU admits the allegation set forth in the first sentence of Paragraph 8. BLU admits

  that it sells and offers to sell products throughout the United States, including in this judicial

  district. BLU denies the remaining allegations set forth in Paragraph 8.

                                   JURISDICTION AND VENUE

         9.      Paragraph 9 contains legal conclusions to which no response is required. To the

  extent a response is required, BLU admits that this Court has subject matter jurisdiction over patent

  infringement claims.

         10.     Paragraph 10 contains legal conclusions to which no response is required. To the

  extent a response is required, BLU admits the allegations set forth in Paragraph 10.

         11.     BLU admits the allegations set forth in Paragraph 11.

                               ACCUSED INSTRUMENTALITIES

         12.     BLU admits that it sells and offers for sale, or provides, cellular devices including

  those identified in Paragraph 12. BLU denies the remaining allegations set forth in Paragraph 12.

         13.     BLU admits the allegations in Paragraph 13. BLU further states that the referenced

  Exhibit speaks for itself.

         14.     BLU admits the allegations in Paragraph 14. BLU further states that the referenced

  Exhibit speaks for itself.




                                               -2-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 3 of 11



          15.     BLU admits the allegations in Paragraph 15. BLU further states that the referenced

  exhibit speaks for itself.

                                          BACKGROUND.

          16.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 16 and therefore denies all allegations of Paragraph 16.

          17.     BLU admits the allegations in Paragraph 17.

          18.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 18 and therefore denies all allegations of Paragraph 18.

          19.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 19 and therefore denies all allegations of Paragraph 19.

          20.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 20 and therefore denies all allegations of Paragraph 20.

          21.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  the allegations in Paragraph 21 and therefore denies all allegations of Paragraph 21.

          22.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  the remaining allegations in Paragraph 22 and therefore denies all allegations of Paragraph 22.

          23.     BLU admits it received correspondence dated March 22, 2018 from Sisvel. BLU

  lacks knowledge or information sufficient to form a belief about the truth of the allegations set

  forth in the second sentence of Paragraph 23 and therefore denies those allegations. BLU admits

  the allegations set forth in the third sentence of Paragraph 23. BLU denies all remaining allegations

  of Paragraph 23.

          24.     BLU denies the allegations set forth in Paragraph 24.




                                               -3-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 4 of 11



                                           COUNT I
                       (Infringement of United States Patent No. 7,979,070)

         25.     Paragraph 25 of the Complaint incorporates by reference prior allegations. BLU’s

  specific responses to these prior allegations shall serve as its response to this Paragraph.

         26.     BLU admits that '070 Patent attached to the Complaint speaks for itself. BLU lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  in Paragraph 26 and therefore denies all allegations of Paragraph 26.

         27.     Paragraph 27 contains legal conclusions to which no response is required. To the

  extent a response is required, BLU lacks knowledge or information sufficient to form a belief about

  the truth of any allegation in Paragraph 27 and therefore denies all allegations of Paragraph 27.

         28.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 28 and therefore denies all allegations of Paragraph 28.

         29.     BLU denies the allegations in Paragraph 29.

         30.     BLU admits that it was made aware of the allegations in the Complaint as early as

  the date of filing the Complaint and denies the remaining allegations in Paragraph 30.

         31.     BLU denies the allegations in Paragraph 31.

         32.     BLU denies the allegations in Paragraph 32.

         33.     BLU admits that the products defined in the Complaint as Accused

  Instrumentalities are marketed and at least some are used in this District. BLU lacks knowledge

  or information sufficient to form a belief about the truth of the remaining allegations in Paragraph

  33 and therefore denies all remaining allegations of Paragraph 33.

         34.     BLU denies the allegations in Paragraph 34.

         35.     BLU denies the allegations in Paragraph 35.

         36.     BLU denies the allegations in Paragraph 36.



                                               -4-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 5 of 11



         37.     BLU denies the allegations in Paragraph 37.

         38.     BLU denies the allegations in Paragraph 38.

                                           COUNT II
                       (Infringement of United States Patent No. 7,869,396)

         39.     Paragraph 39 of the Complaint incorporates by reference prior allegations. BLU’s

  specific responses to these prior allegations shall serve as its response to this Paragraph.

         40.     BLU admits that '396 Patent attached to the Complaint speaks for itself. BLU lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  in Paragraph 40 and therefore denies all allegations of Paragraph 40.

         41.     Paragraph 41 contains legal conclusions to which no response is required. To the

  extent a response is required, BLU lacks knowledge or information sufficient to form a belief about

  the truth of any allegation in Paragraph 41 and therefore denies all allegations of Paragraph 41.

         42.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 42 and therefore denies all allegations of Paragraph 42.

         43.     BLU admits that it was made aware of the allegations in the Complaint as early as

  the date of filing the Complaint and denies the remaining allegations in Paragraph 43.

         44.     BLU denies the allegations in Paragraph 44.

         45.     BLU admits that the products defined in the Complaint as Accused

  Instrumentalities are marketed and at least some are used in this District. BLU lacks knowledge or

  information sufficient to form a belief about the truth of the remaining allegations in Paragraph 45

  and therefore denies all remaining allegations of Paragraph 45.

         46.     BLU denies the allegations in Paragraph 46.

         47.     BLU denies the allegations in Paragraph 47.

         48.     BLU denies the allegations in Paragraph 48.



                                               -5-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 6 of 11



         49.     BLU denies the allegations in Paragraph 49.

         50.     BLU denies the allegations in Paragraph 50.

                                          COUNT III
                       (Infringement of United States Patent No. 8,971,279)

         51.     Paragraph 51 of the Complaint incorporates by reference prior allegations. BLU’s

  specific responses to these prior allegations shall serve as its response to this Paragraph.

         52.     BLU admits that '279 Patent attached to the Complaint speaks for itself. BLU lacks

  knowledge or information sufficient to form a belief about the truth of the remaining allegations

  in Paragraph 52 and therefore denies all allegations of Paragraph 52.

         53.     Paragraph 53 contains legal conclusions to which no response is required. To the

  extent a response is required, BLU lacks knowledge or information sufficient to form a belief about

  the truth of any allegation in Paragraph 53 and therefore denies all allegations of Paragraph 53.

         54.     BLU lacks knowledge or information sufficient to form a belief about the truth of

  any allegation in Paragraph 54 and therefore denies all allegations of Paragraph 54.

         55.     BLU admits that it was made aware of the allegations in the Complaint as early as

  the date of filing the Complaint and denies the remaining allegations in Paragraph 55.

         56.     BLU denies the allegations in Paragraph 56.

         57.     BLU admits that the products defined in the Complaint as Accused

  Instrumentalities are marketed and at least some are used in this District. BLU lacks knowledge or

  information sufficient to form a belief about the truth of the remaining allegations in Paragraph 57

  and therefore denies all remaining allegations of Paragraph 57.

         58.     BLU denies the allegations in Paragraph 58.

         59.     BLU denies the allegations in Paragraph 59.

         60.     BLU denies the allegations in Paragraph 60.



                                               -6-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 7 of 11



         61.     BLU denies the allegations in Paragraph 61.

         62.     BLU denies the allegations in Paragraph 62.

                              PLAINTIFFS' PRAYER FOR RELIEF

         BLU denies that Plaintiffs are entitled to any relief, including that sought in Paragraphs A-

  D in the Prayer for Relief paragraph following Paragraph 62 of the Complaint.

                                    AFFIRMATIVE DEFENSES

         BLU, by way of affirmative defenses, alleges as follows:

                                FIRST AFFIRMATIVE DEFENSE

         Plaintiffs' claims are barred, in whole or in part, because they fail to state a claim upon

  which relief may be granted and/or fails to plead the allegations with sufficient particularity.

                               SECOND AFFIRMATIVE DEFENSE

         Plaintiffs' claims are barred because BLU does not infringe and has not infringed any valid

  and enforceable claim of the ’070, ’396, and '279 patents, either literally, or under the doctrine of

  equivalents, directly, by active inducement, or by contributing to infringement by others.

                                THIRD AFFIRMATIVE DEFENSE

         One or more of the claims of the ’070, ’396, and '279 patents are invalid for failure to

  satisfy one or more conditions for patentability as set forth in Title 35 of the United States Code,

  including without limitation, for example, 35 U.S.C. §§ 101, 102, 1703, and/or 112.

                               FOURTH AFFIRMATIVE DEFENSE

         Plaintiffs' claims are barred pursuant to the doctrine of patent exhaustion. Furthermore,

  Plaintiffs have received full compensation for the allegedly infringing products or sub-components

  of any allegedly infringing products that are supplied, directly or indirectly, to BLU by an entity

  or entities that may have a license to the asserted patents. Accordingly, Plaintiffs are barred from




                                               -7-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 8 of 11



  asserting their claims for patent infringement against products used, sold, or offered for sale by

  BLU.

                                FIFTH AFFIRMATIVE DEFENSE

         Plaintiffs cannot recover any damages from BLU for alleged infringement of the ’070,

  ’396, and '279 patents, and/or the claims of these asserted patents are unenforceable, in whole or

  in part, by the doctrines of laches, estoppel, and/or waiver. On information and belief, Plaintiffs

  and/or their predecessors or affiliates were aware of BLU allegedly infringing products well before

  filing the Complaint and, by not pursuing these claims sooner, any right to assert those claims was

  waived and/or rendered unwarranted due to laches. Such delay was unreasonably long and

  prejudicial to BLU.

                                SIXTH AFFIRMATIVE DEFENSE

         Plaintiffs' purported claims for injunctive relief are barred because Plaintiffs are not

  competing with BLU, Plaintiffs are not practicing the alleged inventions of the ’070 and ’396

  patents, Plaintiffs have not suffered irreparable harm, and Plaintiffs have an adequate remedy at

  law (to the extent they are entitled to any remedy, which BLU denies).

                              SEVENTH AFFIRMATIVE DEFENSE

         Plaintiffs are barred from obtaining a finding of willfulness or receiving enhanced damages

  because it has failed to set forth facts alleging reprehensible culpability on the part of BLU, which

  is prerequisite for a finding of willfulness and an award of enhanced damages. BLU purchases its

  devices from third-party original design manufacturers believed to have the requisite licensure to

  sell the devices and components within those devices to BLU. BLU respects the intellectual

  property rights of others and is a willing licensee to valid patent owners.

                               EIGHTH AFFIRMATIVE DEFENSE




                                               -8-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 9 of 11



          Pursuant to 35 U.S.C. § 286, Plaintiffs may not recover money damages for any alleged

  infringement occurring more than six years prior to the filing of this action. Also, because Plaintiffs

  (and any predecessors in interest) failed to comply with the notice provisions of 35 U.S.C. § 287,

  Plaintiffs may not recover damages for any purported infringement occurring prior to filing of this

  action. Moreover, Plaintiffs' recovery of costs is barred by 35 U.S.C. § 288.

                                 NINTH AFFIRMATIVE DEFENSE

          The claims asserted in the Complaint are barred in whole or in part by equitable estoppel,

  implied license, and/or the doctrine of unclean hands. Plaintiffs have unclean hands in that, prior

  to filing suit, it failed to negotiate a license to any of its asserted patents under terms that are fair,

  reasonable and non-discriminatory. Plaintiffs refused to license, offer to license, or to contemplate

  good faith negotiations toward a license for the asserted patents. Plaintiffs engaged in

  discriminatory, non-FRAND licensing practices. Plaintiffs breached their obligations to license

  each of the asserted patents on FRAND terms, despite BLU's willingness to negotiate a license on

  FRAND terms.

                              DEFENDANT’S PRAYER FOR RELIEF

          WHEREFORE, Defendant BLU Products, Inc. respectfully requests that the Court enter

  Judgment in its favor and against Plaintiffs, SISVEL INTERNATIONAL, S.A. and 3G

  LICENSING S.A.

          A.      Dismissing with prejudice the Complaint against BLU;

          B.      Denying any and all relief sought by Plaintiffs;

          C.      Declaring that BLU has not infringed and is not directly or indirectly infringing

  any asserted claim of the ’070, ’396, and '279 patents either literally or under the doctrine of

  equivalents;




                                                 -9-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 10 of 11



          D.      Declaring that the ’070, ’396, and '279 patents are invalid and/or unenforceable;

          E.      Declaring that this case is exceptional under 35 U.S.C. § 285 and awarding to

   BLU its attorneys’ fees and costs incurred in connection with this action; and

          F.      Such other and further relief as the Court deems just and proper.

                                      JURY TRIAL DEMAND

          BLU respectfully demands a trial by jury of any issues triable by right under Rule 38 of

   the Federal Rules of Civil Procedure.

                                                Respectfully submitted,

                                                s/ Yanina Zilberman
                                                Bernard L. Egozi (Florida Bar No. 152544)
                                                begozi@egozilaw.com
                                                Yanina Zilberman (Florida Bar No. 105665)
                                                yanina@egozilaw.com
                                                EGOZI & BENNETT, P.A.
                                                2999 NE 191 Street, Suite 407
                                                Aventura, Florida 33180
                                                Telephone: (305) 931-3000
                                                Counsel for Defendant, BLU Products, Inc.




                                              -10-
Case 1:20-cv-22050-FAM Document 11 Entered on FLSD Docket 09/14/2020 Page 11 of 11



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served by e-mail

   through the CM/ECF system on this 14th day of September, 2020, on all counsel of record.

                                              s/ Yanina Zilberman




   Service List

   DEVLIN LAW FIRM LLC
   Timothy Devlin, Esq.
   Neil A. Benchell
   1526 Gilpin Avenue
   Wilmington, DE 19806
   Tel.: (302) 449-9010
   Fax: (302) 353-4251
   tdevlin@devlinlawfirm.com
   nbenchell@devlinlawfirm.com


   GRAY ROBINSON, P.A.
   Jorge Espinosa, Esq.
   Francesca Russo, Esq.
   Robert R. Jimenez, Esq.
   333 SE 2nd Avenue, Suite 300
   Miami, FL 33131
   Tel.: 305-416-6880
   Fax: 305-416-6887
   jespinosa@etlaw.com
   frusso@etlaw.com
   rjimenez@etlaw.com


   Counsel for Plaintiff




                                            -11-
